Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s)  1-6, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luong (US Patent Application Publication 6684229).

For claim 1, Luong teaches the following limitations: An electronic device (Fig 1A) comprising: a display (Fig 5B, Fig 6 and Fig 5F shows display; Fig 1A); a memory (various memories shown in Fig 1A; Fig 10; lines 24-40 of col 6); and a processor operatively connected with the display and the memory (lines 24-30 of col 6), wherein the processor is configured to: display, on the display, information indicating a state of a storage resource of a first partition included in the memory (Fig 5B, Fig 5F and Fig 6 shows that the display of the hard drive; lines 20-25 of col 17 mention that C and D belongs to hard drive; thus the state of hard drive is displayed; hard drive is the first partition) , in a state where first booting is completed (step 112 and 114 in Fig 2 represents the state after first booting); in response to a first command for obtaining the storage resource of the first partition (118 in Fig 4 mention hard drive failure; that is detected when hard drive is accessed; in , perform second booting, which is different from the first booting, on the electronic device (the second booting is from 252 to 268 in Fig 4 where host system provides temporary boot from peripheral storage and then completes boot from hard drive); obtain available space of the storage resource by deleting designated data from data stored in the storage resource of the first partition, during the performing of the second booting (the second booting repairs hard drive in 258; lines 35-60 of col 16 mention that hard drive is reformatted and bad sectors are mapped out; thus designated data are deleted from hard drive during the performing of second booting) and complete the second booting of the electronic device after obtaining the available space of the storage resource of the first partition (266 in Fig 4 restores the hard drive and 268 completes boot from hard drive).  

For claim 2 Luong teaches the first booting is recovery booting for recovering the electronic device (the first booting when Genesis is installed can be taken as recovery booting because Genesis is to recover the system; Fig 2; Fig 3), and the second booting is normal booting for setting the electronic device to a state where the electronic device is available (the second booting is completed in 268 in Fig 4 where system is available for normal operation; this is a normal booting because system works with normal usual boot drive hard drive and all available application).  

For claim 3, Luong teaches the processor is configured to monitor the state of the storage resource of the first partition in a state where the normal booting is completed (Fig 5 and Fig 6 are shown after Genesis is installed; after having the hard drive such view is 

For claim 4, Luong teaches wherein the state of the storage resource comprises information about a size of a remaining space and a number of available file nodes of the first partition (Fig 5 and lines 30-35 of col 3).  

For claim 5, Luong teaches wherein the processor is configured to store the information indicating the state of the storage resource of the first partition in a second partition that is different from the first partition (lines 5-23 of col 3; database is generated from hard drive file and then copied to peripheral storage media).  

For claim 6, Luong teaches wherein the second partition is a region that is accessible by the electronic device both in a state where the first booting is completed and in a state where the second booting is completed (lines 5-23 of col 3; database is generated from hard drive file and then copied to peripheral storage media – therefore available during first booting; 252 mentions that booting occurs from peripheral storage media, thus available during and after second booting).  

For claim 8, Luong teaches wherein the processor is configured to display, on the display, a first object for identifying the storage resource in the state where the first booting is completed (Fig 5E and 5F when various objects shows the storage resource). 
 


For claim 10, Luong teaches mapping out of bad sectors upon repair and therefore, these data are not available to any process (line 60, col 16).

For claim 11, Luong teaches the following limitations: An operating method of an electronic device, the operating method comprising: displaying, on the display, information indicating a state of a storage resource of a first partition included in the memory (Fig 5B, Fig 5F and Fig 6 shows that the display of the hard drive; lines 20-25 of col 17 mention that C and D belongs to hard drive; thus the state of hard drive is displayed; hard drive is the first partition) , in a state where first booting is completed (step 112 and 114 in Fig 2 represents the state after first booting); in response to a first command for obtaining the storage resource of the first partition (118 in Fig 4 mention hard drive failure; that is detected when hard drive is accessed; in other words there is a command for obtaining storage resource in hard disk), performing second booting, which is different from the first booting, on the electronic device (the second booting is from 252 to 268 in Fig 4 where host system provides temporary boot from peripheral storage and then completes boot from hard drive); obtaining available space of the storage resource by deleting designated data from data stored in the storage resource of the first partition, during the performing of the second booting (the second booting repairs hard drive in 258; lines 35-60 of col 16 mention that hard  and completing the second booting of the electronic device after obtaining the available space of the storage resource of the first partition (266 in Fig 4 restores the hard drive and 268 completes boot from hard drive).  

For claim 12 Luong teaches the first booting is recovery booting for recovering the electronic device (the first booting when Genesis is installed can be taken as recovery booting because Genesis is to recover the system; Fig 2; Fig 3), and the second booting is normal booting for setting the electronic device to a state where the electronic device is available (the second booting is completed in 268 in Fig 4 where system is available for normal operation).  

For claim 13, Luong teaches the processor is configured to monitor the state of the storage resource of the first partition in a state where the normal booting is completed (Fig 5 and Fig 6 are shown when Genesis is installed after having the hard drive such view is possible; lines 50-55 of col 29 mention that hard drive can again fail and rebooting to peripheral may be performed; thus after fix of hard drive and boot, the display of storage via Genesis can be performed).  

For claim 14, Luong teaches wherein the state of the storage resource comprises information about a size of a remaining space and a number of available file nodes of the first partition (Fig 5 and lines 30-35 of col 3).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US Patent Application Publication 6684229), further in view of Hyon et al (KR 20070008997; cited in IDS)

For claim 7, Luong does not explicitly mention about alert for insufficiency condition on the display. Hyon teaches alert condition display for insufficiency (page 4, last 20 lines). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to display insufficiency alert so that user is given the choice of data deletion instead of system doing it automatically. This enhances use flexibility over the system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186